DETAILED ACTION
Note:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This non-final Office action is in response to communications filed September 13, 2022.

Status of Claims
1.	Claims 5, 11, 12 and 15 are pending and currently under consideration for patentability.

Response to Arguments
2.	Applicant's arguments filed September 13, 2022 have been fully considered but they are not persuasive. In response to applicant's argument that Smit et al. (US PGPUB 2004/0016691) is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Smit’s disclosure is in the field of applicant’s endeavor of medical waste collection, and is also reasonably pertinent to the particular problem with which applicant was concerned; namely, utilizing an upper and lower housing having an inlet and outlet, respectively - with a separating disk seated within the lower housing to separate the inlet and outlet. Applicant argues that Smit discloses manifold assemblies, and not polyp traps; however, this is addressed by examiner within the Office action. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically, examiner notes that: 
“While the medical waste trap (12) of Smit appears fully capable of being a polyp trap ([0007-0008]; [0020-0026]), Smit fails to explicitly disclose that the medical waste trap is a polyp trap used for trapping polyps; and that the plurality of through holes trap polyps.
	However, Kaye discloses a polyp trap (10; abstract; Figs. 1, 2, 6, 7; col. 2, lines 44-67), which includes a housing (collection container, 12) having an inlet (24), an outlet (26), and a viewing window (magnifying portion, 90; best seen in Figs. 6-7); and a removable tray (14) having a plurality of through holes for allowing air and bodily fluids through, but trapping polyps (col. 3, line 32 - col. 4, line 24).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the medical waste trap disclosed by Smit to be used in the trapping of polyps, similar to that disclosed by Kaye, in order to utilize the medical waste trap in a procedure requiring the removal and recovery of polyps from the gastrointestinal tract, so that the abnormality is removed from the patient and beneficial analysis of the polyp for diagnostic reasons can be carried out, as suggested by Kaye in column 1, lines 21-31 and column 2, lines 34-43.”
From the presented analysis, it is clear that utilizing the medical waste trap of Smit in a procedure requiring the removal and recovery of polyps from the gastrointestinal tract would be obvious to one having ordinary skill in the art, in view of Kaye.
With regard to applicant’s argument that the combination of references used in the most recent Office action rejection fail to disclose a disk that has a perforated region provided by a plurality of through holes, examiner respectfully disagrees.  Examiner had equated the support structure (22) having support surface (30) of Smit (best seen in Fig. 2) to the claimed separating disk. Examiner agrees with applicant’s assertion that the support structure (22) of Smit can be molded as a separate piece from the bottom.  Applicant then argues that the structural surface of (22) is defined by spokes (44, 52), and these spokes are not a disk and do not define a disk.  However, examiner respectfully disagrees - examiner has not defined spokes (44, 52) as the claimed separating disk, rather the support structure (22) having support surface (30) as well as spokes (44, 52) was. The support structure (22) having support surface (30) of Smit can clearly be seen as a flat, thin, round object (see Fig. 2) - and clearly fits the Oxford dictionary definition provided by applicant. Regarding the disk being having a perforated region with through holes, examiner previously noted that “the disk (22) has a perforated region (open spaces, 46) provided by a plurality of through holes ([0007]; [0022]; [0025]).”  These through holes (open spaces, 46) can be clearly seen in Fig. 2 of Smit as a perforated region of the separating disk (22, 30). In response to applicant's argument that the spokes do not filter the fluid, but are merely a support structure for filters 60 and 62, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The through holes (open spaces, 46) within the separating disk (22, 30) of Smit is fully capable of allowing fluids to pass through, while solid particles larger than the through holes (46) are trapped within the medical waste trap by the disk (22, 30).  This functionality is even further supported by the fact that the disk (22, 30) can be used to support filters for further filtering of solids.
With regard to applicant’s argument that a significant portion of Smit’s separating disk, when viewed from above (as understood from the combination of references for rejection), is obscured by a connector (58) and a cap (16), examiner respectfully disagrees. Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically, examiner introduced the Hershberger reference in order to show obviousness in forming a top portion of Smit’s cap 16 with transparent material in order to provide a viewing window for viewing the contents of the medical waste trap. In view of such a modification, the modified transparent cap of Smit in view of Hershberger would not obscure the view from directly above. Regarding applicant’s assertion that Smit’s connector (58) also would obscure the view from directly above, examiner disagrees - as a user’s eye positioned directly above, as claimed, would have a clear viewing angle of any solid particles trapped within the waste trap.  For purpose of clarity, Figure 5 of Smit has been annotated to show a viewing point from directly above, which would clearly have a viewing angle of any solids trapped within the waste trap:


    PNG
    media_image1.png
    764
    571
    media_image1.png
    Greyscale

	If the claim required a view from directly above the inlet of the trap, then maybe examiner would understand applicant’s argument, as the connector may block viewing angles of the interior of the trap; however, the claim merely requires a viewpoint from directly above.
	In response to applicant's argument that the connectors of Hershberger and Kaye also obscure a portion of the perforated region from viewing, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Smit is the primary reference of rejection that is being modified, according to the teaching of the secondary reference.  Hershberger was utilized as a secondary reference to show the obviousness of providing Smit with a viewing window - whether or not the view is obscured in Hershberger or Kaye is a moot point.
	With regard to applicant’s argument that the embodiments shown in Figs. 7-8 of Smit includes structures that obscure a portion of the perforated region from viewing, the argument is considered moot, as the embodiment shown in Figs. 2 and 5 of Smit were clearly utilized for rejection.
In response to applicant's arguments against Smit individually that nothing in Smit suggests any material other than a metal cap 16 requiring a stiff but ductile material, such as metal, and it would not be an obvious design choice to select a transparent material for the cap, examiner respectfully disagrees.  Applicant is again reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Hershberger is introduced as a secondary reference to show obviousness in forming a top portion of Smit’s cap 16 with transparent material in order to provide a viewing window for viewing the contents of the medical waste trap.  Hershberger discloses clear advantages to providing a transparent viewing window, and nothing in Smit would teach away from the utilization of a stiff but ductile transparent plastic cap.
	With regard to applicant’s argument that there is no need to see into the manifold of Smit, as it is merely disposed of and replaced with another when clogged, examiner respectfully disagrees.   As noted in the rejection, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the top of the upper housing disclosed by Smit in view of Kaye to include a viewing window, similar to that disclosed by Hershberger, in order to allow for a user to see into the medical waste trap and determine whether the trap requires disposal, as suggested by Hershberger in column 5, lines 17-21. Kaye also provides one having ordinary skill in the art with motivation to provide the medical waste trap of Smit with an upper viewing window, in order to improve visual recognition of the captured material and study the captured polyp, as suggested by Kaye in column 4, lines 29-32. Accordingly, while Smit does not note any specific reason for viewing the contents of the waste trap, the rejection is based on a combination of teachings with Kaye and Hershberger, which both provide viable and obvious rationale for one having ordinary skill in the art to be motivated to provide the medical waste trap disclosed by Smit with a transparent cap for viewing.
	Accordingly, the grounds of rejection presented in the most recent non-final Office action is maintained and repeated, below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3.	Claim 5, 11, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Smit et al. (US PGPUB 2004/0016691) in view of Hershberger et al. (US 7,497,340) in view of Kaye et al. (US 8,088,079).

4.	With regard to claims 5, 11, 12 and 15, Smit discloses a medical waste trap (manifold assembly, 12; abstract; Figs. 2 and 5) comprising: an upper housing (manifold cap, 16 including top, 64) having an inlet (intake port, 58); a separating disk (support structure, 22 having support surface, 30); and a lower housing (manifold housing, 14 including wall, 24) having an outlet (outlet port, 34), wherein the disk (22) is seated in the lower housing (14; Fig. 5; “the support structure 22 and the bottom 20 may each be molded as a separate piece which is mated with the housing 14”; [0023]), separating the outlet (34) of the lower housing (14) from the inlet (58) of the upper housing (16; abstract; [0020-0025]), and the disk (22) is fully capable of being removed from the lower housing (14), when the upper housing (46) is removed from the lower housing (14; [0023]; [0025]; Figs. 2, 5), and the disk (22) has a perforated region (open spaces, 46) provided by a plurality of through holes ([0007]; [0022]; [0025]), such that fluids pass through the disk (22) while solid particles larger than the through holes (46) are trapped within the medical waste trap (12) by the disk (22; [0025]); wherein the plurality of through holes (46) allow air, bodily fluids and smaller solid particles to pass freely through the disk (22) while solid particles larger than the through holes (46) are trapped in the medical waste trap (12; [0024-0025]); and the inlet (58) being arranged at a periphery of the upper housing (16) such that the top (64) of the upper housing (16) is  the only structure disposed directly above, the perforated region (46) of the disk (22; Figs. 2, 5), wherein the inlet (58) is arranged transversely to a direction of fluid flow through the plurality of through holes (46) of the disk (22; Figs. 2, 5); wherein the disk (22) is held in place within the lower housing (14, 24; Fig. 5); and wherein the upper housing (16, 64) is detachably coupled (via lip 76 and shoulder, 32) to the lower housing (14, 24; [0026]) such that the separating disk (22) is removable from the lower housing (14, 24) when the upper housing (16, 64) is detached from the lower housing (14; [0023]) and the separating disk (22) removes any solid particles trapped in the medical waste trap (12) from the medical waste trap (12) with the separating disk (22) as the separating disk (22) is removed from the lower housing (14, 24; [0008]; [0024-0025]).
While the medical waste trap (12) of Smit appears fully capable of being a polyp trap ([0007-0008]; [0020-0026]), Smit fails to explicitly disclose that the medical waste trap is a polyp trap used for trapping polyps; and that the plurality of through holes trap polyps.
	However, Kaye discloses a polyp trap (10; abstract; Figs. 1, 2, 6, 7; col. 2, lines 44-67), which includes a housing (collection container, 12) having an inlet (24), an outlet (26), and a viewing window (magnifying portion, 90; best seen in Figs. 6-7); and a removable tray (14) having a plurality of through holes for allowing air and bodily fluids through, but trapping polyps (col. 3, line 32 - col. 4, line 24).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the medical waste trap disclosed by Smit to be used in the trapping of polyps, similar to that disclosed by Kaye, in order to utilize the medical waste trap in a procedure requiring the removal and recovery of polyps from the gastrointestinal tract, so that the abnormality is removed from the patient and beneficial analysis of the polyp for diagnostic reasons can be carried out, as suggested by Kaye in column 1, lines 21-31 and column 2, lines 34-43.
Additionally, Smit is silent in regard to the upper housing having a view window; wherein the view window of the upper housing extends above the perforated region of the disk and is disposed directly above the perforated region of the disk for viewing any solid particles trapped in the polyp trap by the disk as viewed from directly above any solid particles trapped anywhere on the perforated region of the disk, and that the inlet does not obscure the view window’s view of any portion of the perforated region of the disk; as well as the disk having a handle extending upwardly from an upper face of the disk such that the disk is fully capable of being removed from the lower housing by the handle, when the upper housing is removed from the lower housing; wherein the upper housing engages a top end of the handle when the upper housing is coupled to the lower housing such that the disk is held in place within the lower housing, and the lower housing includes mating posts and the disk includes guide holes, and the mating posts engage guide holes in the disk when the disk is seated in the lower housing.
However, Hershberger discloses a medical waste trap (manifold and filter assembly, 10; abstract; Figs. 13-17; col. 6, lines) comprises: an upper housing (manifold cap, 46) having a view window (entire manifold cap 46 considered to be a viewing window; “manifold cap 46 [is] made from a semi-transparent material … [allowing] a user to see into the chamber 18 and determine whether the assembly 10 requires disposal;” col. 5, lines 17-21) and an inlet (inlets, 48); a separating disk (bottom, 41 of filter basket, 20); and a lower housing (base, 12) having an outlet (outlet tube, 14), wherein the disk (41) is seated in the lower housing (12), separating the outlet (14) of the lower housing (12) from the inlet (48) of the upper housing (46), and the disk (41) has a handle (peripheral wall, 30 and resilient members, 80) extending upwardly from an upper face of the disk (41) such that the disk (41) is fully capable of being removed from the lower housing by the handle (30, 80), when the upper housing (46) is removed from the lower housing (12; col. 6, lines 46-65); wherein the plurality of through holes (42) allow air, bodily fluids and smaller solid particles to pass freely through the disk (41) while solid particles larger than the through holes (42) are trapped in the medical waste trap (10; col. 3, line 55 - col. 4, line 7; col. 5, lines 50-55); and the inlet (48) and the view window of the upper housing (46) are arranged such that the view window (entirety of 46) extends above the perforated region (42) of the disk (41) and is disposed directly above the perforated region (42) of the disk (41) for viewing of solid particles trapped in the medical waste trap (10) by the disk (41) as viewed from directly above solid particles trapped on the perforated region (42) of the disk (41) in the medical waste trap (10), and the inlet (48) does not obscure the view window's view of a majority of the perforated region (42) of the disk (41; Fig. 14; col. 5, lines 17-21), wherein a majority of the view of the disk (41) through the view window of the upper housing (46) is unimpeded by the inlet (48; col. 4, lines 24-47); wherein the upper housing (46) engages a top end of the handle (30, 80) when the upper housing (46) is coupled to the lower housing (12) such that the disk (41) is held in place within the lower housing (12; see Fig. 15), and the lower housing (12) includes mating posts (locking tab, 22) and the disk (41) includes guide holes (locking member, 24), and the mating posts (22) engage guide holes (24) in the disk (41) when the disk (41) is seated in the lower housing (12; best seen in Figs. 5-7, 13, 14; col. 3, lines 26-40; col. 5, lines 6-11).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the top of the upper housing disclosed by Smit in view of Kaye to include a viewing window, similar to that disclosed by Hershberger, in order to allow for a user to see into the medical waste trap and determine whether the trap requires disposal, as suggested by Hershberger in column 5, lines 17-21. Kaye also provides one having ordinary skill in the art with motivation to provide the medical waste trap of Smit with an upper viewing window, in order to improve visual recognition of the captured material and study the captured polyp, as suggested by Kaye in column 4, lines 29-32. Due to the orientation of the inlet and upper housing of Smit, the resulting modification would result in an unimpeded and unobstructed view of any of the internal contents of the trap, when viewing from directly above.
Further, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the disk disclosed by Smit in view of Kaye to include a handle and disc connection, similar to that disclosed by Hershberger, in order to provide the disk with a snap-lock connection to the interior of the trap and a semi-rigid configuration to support the disk within the trap, as suggested by Hershberger in column 3, lines 26-48; as well as provide the disk with a more easily graspable feature for insertion and/or removal from the trap.

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW J MENSH/Primary Examiner, Art Unit 3781